—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Pitaro, J.), rendered June 12, 1990, convicting him of kidnapping in the second degree, rape in the first degree, rape in the second degree, sexual abuse in the first degree (two counts), sexual abuse in the second degree (two counts), assault in the second degree, assault in the third degree, criminal possession of a weapon in the fourth degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, we find that the court properly denied the defendant’s request for a missing witness charge. Review of the record demonstrates, among other things, that the uncalled witness’s testimony would have been cumulative to other evidence (see, People v Kitching, 78 NY2d 532; People v Gonzalez, 68 NY2d 424, 428).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80, 85).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Sullivan, J. P., Balletta, Joy and Altman, JJ., concur.